DETAILED ACTION
The amendments filed 4/4/2022 have been entered.  Claims 9, 15-17, 24, 27-34, and 36-38 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, 16, 24, 27-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) in view of Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696).
Weir teaches: 
Re claim 27.  A method of generating a personalised recommendation of at least one point of interest (POI) for a user, comprising: 
obtaining user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assigning a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identifying a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtaining descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
comparing the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a degree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 3 
APJ 2021-01-06 1114US FOAR.docxdetermining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); 
determining an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and
ranking the POIs identified in each or all of the search areas based on the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generating a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B); and
presenting, on a display, an indication of one or more POIs from the personalized POI recommendation in association with the route or a portion of the route (paragraph [0084]).  

Weir fails to specifically teach: (re claim 27) 
obtaining a route through a navigable network between an origin and a destination; 
defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, 
assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score; 
determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Weir teaches, at paragraph [0062], generating a higher popularity score for a restaurant along a user’s route at lunch time or dinner time as compared to other destinations along the user’s route, and conversely generating a lower popularity score for a restaurant when it is not a good time to eat.  
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation where the user is likely to be on the route when gas will be running low.  
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, 0050 and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  Paragraph [0050] specifies the POIs are ranked and sorted based on a plurality of factors that may be assigned different weights to calculate the ranks.  These factors may include the types of POIs requested by a user.  
In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 27) obtaining a route through a navigable network between an origin and a destination; defining a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, assigning a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score; determining one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  
Beyeler teaches ranking POIs by assigning different weights based on the types of POIs being requested; Paek teaches searching for specific types of POIs, such as restaurants where a user is likely to be at lunch time along their route, or gas stations where a user is likely to be running low on gas along their route.  Assigning a higher weight to restaurants when searching for POIs where a user is likely to be at lunch time as taught by Beyeler and Paek, will result in generating a higher popularity score for a restaurant at lunchtime, as taught as desirable by Weir.  

Weir fails to specifically teach: (re claim 27) the selecting including: collating a general POI listing that includes POIs from each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing.
	Beyeler teaches, at 620, 606, and 616, Figure 6; and paragraphs [0052, 0055-0056 and 0058], generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.
	In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 27) the selecting including: collating a general POI listing that includes POIs from each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing; since Beyeler teaches generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.

Weir further teaches:
Re claim 9.  Wherein the descriptive data for a given POI comprises one or more webpages relating to the POI (paragraph [0057]).

Re claim 15.  Wherein one or more of the set of ranking parameters are time dependent (820-822, Figure 8B).

Re claim 16.  Wherein time dependency of the ranking parameters is based upon the user personalisation data (840-842, Figure 8C).

Re claim 24.  A non-transitory computer readable medium comprising instructions which, when executed by at least one processor6 APJ 2020-02-04 1114US FOAR.docxof a computing device, cause the computing device to perform the method of claim 27 (Figure 2).

Re claim 28.  Wherein the one or more additional scores comprise one or more of: a score based on a distance between the POI and the route; and a score based on a quality of the POI (paragraph [0057], user ratings).

Re claim 29.  Wherein at least one of the user personalisation data and the descriptive data relating to attributes of each of the identified POIs is obtained from one or more third party websites (paragraph [0057]).

Re claim 30.  Wherein the user personalisation data comprises data obtained from one or more social media profiles of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]). 

Re claim 31.  Wherein the plurality of POI identified as being present in the search area correspond to all POI determined to be present in the search area (Determine set of potential destinations within destination region 606, Figure 6A).

Re claim 32.  Wherein the score is based on a similarity between text contained in the user personalisation data and the descriptive data (844-850, Figure 8C; 422, Figure 4B; and paragraphs [0061, 0067, 0069, and 0093-0094]).

Re claim 33.  Comprising using the generated personalised POI recommendation to display to the user an indication of each one of the one or more identified POIs (424, Figure 4B; and paragraph [0023]).

Re claim 34.  A system for generating a personalised recommendation of at least one point of interest (POI) for a user, the system comprising one or more processors (Figures 1 and 2) arranged to: 
obtain user personalisation data indicating preferences of the user (paragraphs [0028, 0061, 0068, 0069, and 0094]; paragraph [0069], the type of food served by a restaurant is compared to a user’s preferences, which are obtained from the social network server as discussed at paragraph [0094]); 
assign a set of ranking parameters, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score (paragraph [0110]); 
for each search area: 
identify a plurality of POIs present within the search area (Determine set of potential destinations within destination region 606, Figure 6A); 
obtain descriptive data relating to attributes of each of the identified POIs (type of food served by a restaurant, paragraph [0069]; and Receive data describing a potential destination 802, Figure 8A); 
compare the user personalisation data and the descriptive data for each identified POI in the search area to determine a score based on a 5 APJ 2021-01-06 1114US FOAR.docxdegree to which the attributes of the respective POI matches the preferences of the user as indicated by the user personalisation data (844-850, Figure 8C); 
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]);  
determine an overall score for each identified POI by combining the determined score and one or more additional scores using the weights according to the assigned set of ranking parameters for the search area (paragraphs [0093 and 0110]); and
rank the POIs identified in each or all of the search areas based the determined overall scores (422 and 424, Figure 4B; and paragraph [0093]); 
select one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (422 and 424, Figure 4B; and paragraph [0093]); 
generate a personalised POI recommendation for the user comprising data indicative of the selected one or more identified POIs (424, Figure 4B); and 
present, on a display, an indication of one or more POIs from the personalized POI recommendation in association with the route or a portion of the route (paragraph [0084]).

Weir fails to specifically teach: (re claim 34) 
obtain a route through a navigable network between an origin and a destination; 
define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route; 
assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score;
determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area.

Weir teaches, at paragraph [0062], generating a higher popularity score for a restaurant along a user’s route at lunch time or dinner time as compared to other destinations along the user’s route, and conversely generating a lower popularity score for a restaurant when it is not a good time to eat.  
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation where the user is likely to be on the route when gas will be running low.  
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, 0050 and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  Paragraph [0050] specifies the POIs are ranked and sorted based on a plurality of factors that may be assigned different weights to calculate the ranks.  These factors may include the types of POIs requested by a user.  

In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Weir, (re claim 34) obtain a route through a navigable network between an origin and a destination; define a plurality of search areas based on the route, wherein each search area is based on a different point location along the route, the point locations being set at predefined or user defined distances along the route and the size of each search area being predefined or user defined; assign a set of ranking parameters for each search area based on the user personalisation data and at least one of a distance of the search area along the route and an expected time of traversal of the search area, wherein the ranking parameters include a plurality of factors for which an individual score will be determined and a plurality of weights providing the contribution of each individual score to an overall score; determine one or more additional scores for each identified POI according to the assigned set of ranking parameters for the search area; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  
Beyeler teaches ranking POIs by assigning different weights based on the types of POIs being requested; Paek teaches searching for specific types of POIs, such as restaurants where a user is likely to be at lunch time along their route, or gas stations where a user is likely to be running low on gas along their route.  Assigning a higher weight to restaurants when searching for POIs where a user is likely to be at lunch time as taught by Beyeler and Paek, will result in generating a higher popularity score for a restaurant at lunchtime, as taught as desirable by Weir.  

Weir fails to specifically teach: (re claim 34) the selecting including: collating a general POI listing that includes POIs from each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing.
	Beyeler teaches, at 620, 606, and 616, Figure 6; and paragraphs [0052, 0055-0056 and 0058], generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.
	In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 34) the selecting including: collating a general POI listing that includes POIs from each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing; since Beyeler teaches generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.

	Weir fails to specifically teach: (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing.
	Beyeler teaches, at 620 and 616, Figure 6; and paragraph [0055-0056 and 0058], generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.
	In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 36) wherein selecting the subset of the POIs in the general POI listing includes: ranking the POIs in the general POI listing relative to one another using the overall scores for the POIs; and 6 APJ 2021-07-16 1114US NFOAR.docxincluding only a specified number of top ranked POIs from the general POI listing in the personalised POI listing; since Beyeler teaches generating a list of POIs for the searched segments of a route, and ranking these POIs to provide a select number of the highest ranked POIs to a user.  This presents a user with a manageable list of the most suitable POIs.

Weir fails to specifically teach: (re claim 37) wherein the point locations are set at predefined or user defined distances along the route and the size of each search area is predefined or user defined.
Paek teaches, at paragraphs [0019, 0025, and 0031], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas.  
Beyeler teaches, at 502, 506, and 512, Figure 5; and paragraphs [0045, 0047, and 0064], dividing a route to be searched into segments of equal or varying distances to allow for quicker processing of data while searching for a suitable POI.  Reference points are determined along a route, and polygons whose boundaries are drawn around the reference points are searched for POIs to be ranked and sorted for a user.  
In view of Paek and Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Weir, (re claim 37) wherein the point locations are set at predefined or user defined distances along the route and the size of each search area is predefined or user defined; since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  

Weir fails to specifically teach: (re claim 38) wherein the weights for each search area are individually set based on one or more properties of that search area so that values for each weight can be different for different search areas.
Paek teaches, at paragraph [0025], searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation where the user is likely to be on the route when gas will be running low.  
Beyeler teaches, at paragraph [0050], the POIs are ranked and sorted based on a plurality of factors that may be assigned different weights to calculate the ranks.  These factors may include the level of matches with the search criteria or the types of POIs requested by a user.
In view of Beyeler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 38) wherein the weights for each search area are individually set based on one or more properties of that search area so that values for each weight can be different for different search areas; since since Paek teaches searching specific spots along a route based on when a user is predicted to be at those spots and the user’s preferences so that a user may receive a lunch recommendation around noon for a restaurant the user will like, or a gas station recommendation when the user will be running low on gas; and Beyeler teaches dividing a route to be searched into segments of polygons around reference points to allow for quicker processing of data while searching for a suitable POI.  These specific searched spots can be analyzed using the scoring criteria of Weir to quickly provide weighted scores to identify a restaurant suitable for a user at lunchtime; or a gas station suitable for a user when a user is running out of gas.  
Beyeler teaches ranking POIs by assigning different weights based on the types of POIs being requested; Paek teaches searching for specific types of POIs, such as restaurants where a user is likely to be at lunch time along their route, or gas stations where a user is likely to be running low on gas along their route.  Assigning a higher weight to restaurants when searching for POIs where a user is likely to be at lunch time as taught by Beyeler and Paek, will result in generating a higher popularity score for a restaurant at lunchtime, as taught as desirable by Weir.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Publication No. 2015/0112919) as modified by Paek et al. (US Publication No. 2013/0345958) and Beyeler et al. (US Publication No. 2012/0197696) as applied to claim 27 above, and further in view of Narang et al. (US Patent No. 9,568,331).
The teachings of Weir have been discussed above.  Weir fails to specifically teach: (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user.
Narang teaches, at column 12, lines 16-25; column 12, lines 44-46; and column 16, lines 51-67, ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for greater personalization of search results so as to obtain results that are more relevant to a user and the route they are traveling along.  
In view of Narang’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Weir, (re claim 17) further comprising obtaining user feedback in relation to the POIs included in the generated personalised POI recommendation, and using the feedback to adjust the ranking parameters used to generate a subsequent personalised POI recommendation for the user; since Narang teaches ranking places along a route for a user to visit based on weights based on distance from a route and user preferences.  Users may choose to sort the results based on a single one of these properties.  Data from a user’s experiences can be used to decide the weighting of future search results for the user.  Such a system allows for greater personalization of search results so as to obtain results that are more relevant to a user and the route they are traveling along.  

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 7-11, 
Beyeler, however, is limited to describing using rankings of buckets/POI within buckets for determining POI that are to be presented to a user. Beyeler does not describe or suggest operations that involve POI from each/all of the search areas and/or selecting a subset of such POI. More specifically, Beyeler does not describe or suggest "selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings, the selecting including: collating a general POI listing that includes POIs from each or all of the search areas; and selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing" such as in amended independent claim 27 and/or the similar language of amended independent claim 34.

However, Beyeler teaches: 
selecting one or more of the identified POIs for inclusion in a personalised POI recommendation for the user based on the determined ranking or rankings (Iterate through the ranked groups to rank and sort POIs within the groups and provide POI information 616, Figure 6; paragraph [0055]: “Suitable POI information may be provided in a sequential order as the POIs are being ranked for each bucket or the suitable information may be sent after the POIs in all the buckets have been ranked. The POIs may be ranked by using similar techniques as described above with respect to the ranking of POI buckets. For example, only a select number of POIs may be displayed that may be less than a selected user criteria and/or a predetermined threshold.”; and paragraph [0056]: “Routing engine 308 may select a POI that may correspond to the highest ranked gas station or hospital. Alternatively, if a user is searching for a restaurant, it may be important to provide the user with multiple options and routing engine 308 may select three POIs that may correspond to the three highest ranked restaurants.”), the selecting including: 
collating a general POI listing that includes POIs from each or all of the search areas (Generate lists of POIs for the segments, 620, Figure 6; Generate list of POIs along the route 606, Figure 6; paragraph [0052]: “a list of POIs along the route is generated”; paragraph [0058]: “in step 620, lists of POIs may be generated for each segment and/or for the most relevant segment”; paragraph [0055]: “POIs within the ranked groups or buckets may be ranked and sorted to provide suitable POI information.”); and 
selecting a subset of the POIs in the general POI listing for inclusion in the personalised POI listing based on the POIs present in the general POI listing (Iterate through the ranked groups to rank and sort POIs within the groups and provide POI information 616, Figure 6; paragraph [0055]: “For example, only a select number of POIs may be displayed that may be less than a selected user criteria and/or a predetermined threshold.”; and paragraph [0056]: “Routing engine 308 may select a POI that may correspond to the highest ranked gas station or hospital. Alternatively, if a user is searching for a restaurant, it may be important to provide the user with multiple options and routing engine 308 may select three POIs that may correspond to the three highest ranked restaurants.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664